Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claim:	
 Claims 1-14 and 18-23 are pending in the present application. Claims 15-17 have been canceled.
Claims 1-14 and 18-23 are rejected herein.

Election/Restrictions
Applicant’s election without traverse of Group I, species II drawn to figs 5-14, in the reply filed on 9/21/2021 is acknowledged. Currently claims 1-14 and 18-23 read on the elected species. Accordingly, no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0010894 to Kuckelkorn.

Regarding claim 1, Kuckelkorn discloses a clamp comprising:

a first clamp body portion (30, 40, upper) including a first clamp structure and a first generally semi- spherical floating bushing (62a) coupled to the first clamp structure; and

a second clamp body portion (30, 40, lower) arranged for removable coupling to the first body clamp portion, the second body clamp portion including a second clamp structure and a second generally semi-spherical floating bushing (62b) coupled to the second clamp structure. 

Regarding claim 2, Kuckelkorn discloses the clamp of claim 1, wherein the first clamp body portion and the second clamp body portion are arranged to be coupled about a generally cylindrical support structure. 

Regarding claim 3, Kuckelkorn discloses the clamp of claim 1, further comprising: 
a first float coupling (see openings 64 fixed in lace of retaining means 44, upper)  arranged to movably couple the first floating bushing to the first clamp structure; and

a second float coupling (see openings 64 fixed in lace of retaining means 44, lower) arranged to movably couple the second floating bushing to the second clamp structure. 

Regarding claim 4, Kuckelkorn discloses the clamp of claim 1, wherein the first clamp body portion can be arranged for coupling to the second clamp body portion via gloved hands.

Regarding claim 5, Kuckelkorn discloses the clamp of claim 1, wherein the first clamp body portion is an upper portion of the clamp and wherein the second clamp body portion is a lower portion of the clamp. 

Regarding claim 6, Kuckelkorn discloses the clamp of claim 1, further comprising:

at least one drop-prevention structure (see an aperture 48 for example) coupled to at least one of the first clamp body portion and the second clamp body portion. 


at least one lug (area/portion  around 48) arranged to receive a connecting means.

Regarding claim 13, Kuckelkorn discloses the clamp of claim 1, wherein the first clamp structure has a generally semi-spherical inside surface and the first floating bushing has an outside surface arranged to mate with the inside surface of the first clamp structure, and wherein the second clamp structure has a generally semi-spherical inside surface and the floating bushing has an outside surface arranged to mate with the inside surface of the second clamp structure.

Regarding claim 22, Kuckelkorn discloses the clamp of claim 1, further comprising:

at least one coupling sub-system having a threaded rod structure and a corresponding nut structure (45, 46), the threaded rod structure being integrated with the first clamp body portion and the corresponding nut structure being integrated with the second clamp body portion.

Regarding claim 23, Kuckelkorn discloses the clamp of claim 1, further comprising at least one coupling sub-system having a threaded rod structure and a corresponding nut structure, the threaded rod structure being integrated with the second .

Claims 1-14 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0061030 to Goodwin et al. 

Regarding claim 1, Goodwin et al.discloses a clamp (10’, fig. 2, for example) comprising:

a first clamp body portion (12) including a first clamp structure and a first generally semi- spherical floating bushing (76b, 78b) coupled to the first clamp structure; and

a second clamp body portion (14) arranged for removable coupling to the first body clamp portion, the second body clamp portion including a second clamp structure and a second generally semi-spherical floating bushing (76a,78a) coupled to the second clamp structure. 

Regarding claim 2, Goodwin et al. discloses the clamp of claim 1, wherein the first clamp body portion and the second clamp body portion are arranged to be coupled about a generally cylindrical support structure. 


a first float coupling (see where  “grip fingers” 76b,78b extending into space slot portions  58 fig. 2 )  arranged to movably couple the first floating bushing to the first clamp structure; and

a second float coupling ( see where  “grip fingers” 76a,78a extending into space slot portions 52 fig. 2 )  arranged to movably couple the second floating bushing to the second clamp structure. 

Regarding claim 4, Goodwin  et al. discloses the clamp of claim 1, wherein the first clamp body portion can be arranged for coupling to the second clamp body portion via gloved hands.

Regarding claim 5, Goodwin et al. discloses the clamp of claim 1, wherein the first clamp body portion is an upper portion of the clamp and wherein the second clamp body portion is a lower portion of the clamp. 

Regarding claim 6, Goodwin et al. discloses the clamp of claim 1, further comprising:

at least one drop-prevention structure (see 102, fig. 5, for example) coupled to at least one of the first clamp body portion and the second clamp body portion. 

Regarding claim 7, Goodwin et al. discloses the clamp of claim 6, wherein the at least one drop-prevention structure comprises:
at least one lug arranged to receive a connecting means.

Regarding claim 8, Goodwin et al. discloses the clamp of claim 1, wherein an outside surface of the first floating bushing has a first radius and a second radius, the second radius being normal to the first radius.

Regarding claim 9, Goodwin et al. discloses the clamp of claim 8, wherein the second floating bushing has a second outside surface with a third radius and a fourth radius, the fourth radius being normal to the third radius.

Regarding claim 10, Goodwin et al. discloses the clamp of claim 9, wherein the first radius is about identical to the third radius and wherein the second radius is about identical to the fourth radius. 

Regarding claim 11, Goodwin et al. discloses the clamp of claim 1, wherein the first floating bushing has a first inside surface, the first inside surface having a first planar region and a second planar region (no numeral).

Regarding claim 12, Goodwin  et al. discloses the clamp of claim 11, wherein the second floating bushing has a second inside surface, the second inside surface having 
Regarding claim 13, Goodwin et al. discloses the clamp of claim 1, wherein the first clamp structure has a generally semi-spherical inside surface and the first floating bushing has an outside surface arranged to mate with the inside surface of the first clamp structure, and wherein the second clamp structure has a generally semi-spherical inside surface and the floating bushing has an outside surface arranged to mate with the inside surface of the second clamp structure.

Regarding claim 14, Goodwin et al. discloses the clamp of claim 1, further comprising:

at least one spacer (see spacer adjacent nut 104, fig 5, for example) arranged for placement upon the first clamp structure to raise an operational height of the clamp.


Regarding claims 18-19, claims 18-19 recite limitations similar to those recited in claims 1, 3, 11 and 12 therefore also met by Goodwin et al.  


 Regarding claim 20, Goodwin et al. discloses the clamping system of claim 18, further comprising:

at least one coupling sub-system having a threaded rod structure(69) and a corresponding nut structure (104), the threaded rod structure being integrated with the first clamp body portion and the corresponding nut structure being integrated with the second clamp body portion. 

Regarding claim 21, Goodwin et al. discloses the clamping system of claim 18, further comprising:

at least one coupling sub-system having a threaded rod structure 969) and a corresponding nut structure (104), the threaded rod structure being integrated with the second clamp body portion and the corresponding nut structure being integrated with the first clamp body portion.

Regarding claim 22, Goodwin et al. discloses the clamp of claim 1, further comprising:

at least one coupling sub-system having a threaded rod structure (69)and a corresponding nut structure (104), the threaded rod structure being integrated with the 

Regarding claim 23, Goodwin et al. discloses the clamp of claim 1, further comprising at least one coupling sub-system having a threaded rod structure (69) and a corresponding nut structure (104), the threaded rod structure being integrated with the second clamp body portion and the corresponding nut structure being integrated with the first clamp body portion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose clamps with first and second clamp bodies including first and second generally semi-spherical floating bushings and at least one coupling having a threaded rod are cited but not relied upon are deemed to be less relevant than the relied upon reference.
US 2005/0247829 to Low et al.
US 10/800,540 to Gilberton et al.
US 7390054 to Slatter et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632